CONSENT ORDER AND JUDGMENT
SAND, District Judge.
1. WHEREAS, a trial in this matter was held on January 18,19, 20, and 23,1995; and
2. WHEREAS, by Opinion dated June 19, 1995, and Judgment dated July 24, 1995, this Court entered judgment in favor of plaintiffs and against the United States; and
3. WHEREAS, on September 21, 1995 the United States filed a Notice of Appeal; and
4. WHEREAS, the parties agree to settle this matter on the basis of the terms embodied in both this Consent Order and Judgment and a separate Settlement Agreement; and
5. WHEREAS, the parties’ agreement is contingent upon the Court’s approval of the Consent Order and Judgment; and
6. WHEREAS, defendant has moved this Court, without opposition by plaintiffs, pursuant to Rule 60(b)(6), Fed.R.Civ.P., to vacate its Opinion dated June 19, 1995 and its Judgment dated July 24, 1995; and
7. WHEREAS, the parties agree, on the terms set forth in both this Consent Order and Judgment and the separate Settlement Agreement, that the United States will pay plaintiffs One Hundred Seventy Eight Thousand Dollars ($178,000.00), without interest and without costs, in full settlement of this action; and
8. WHEREAS, upon the Court’s approval of this Consent Order and Judgment, the United States shall promptly send the Consent Order and Judgment to the appropriate Government official for the drawing of a check on plaintiffs’ behalf, to wit: To Order of “Healy & Baillie, As Attorneys” for the amount of $178,000; and
9. WHEREAS, the parties agree that the United States will move to dismiss the appeal pending in the Second Circuit Court of Appeals, bearing Docket No. 95-6240, within 15 days of the Court’s approval of this Consent Order and Judgment; it is
ORDERED, ADJUDGED and DECREED that plaintiffs recover of and from the United States of America the sum of $178,000.00, without interest and without costs, and that the check for said sum be made payable to the order of “Healy & Bail-lie, As Attorneys”; and it is
FURTHER ORDERED that this Court’s Judgment of July 24, 1995 is vacated; and that its Opinion dated June 19, 1995, published at 887 F.Supp. 701 (S.D.N.Y.1995), is vacated in its entirety and shall be of no force and effect;
SO ORDERED.